           Case 6:20-mj-00002-JDP Document 15 Filed 11/02/20 Page 1 of 2


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     CHRISTIAN GUTIERREZ
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 6:20-mj-00002-JDP
                                         )
11                     Plaintiff,        )                STIPULATION TO CONTINUE
                                         )                DEFENDANT GUTIERREZ’S STATUS
12                                       )                CONFERENCE TO JANUARY 12, 2021;
     vs.                                 )                [PROPOSED] ORDER THEREON
13                                       )
                                         )                Date: January 12, 2021
14   CHRISTIAN GUTIERREZ,                )                Time: 10:00 AM
                                         )                Judge: Hon. Helena M. Barch-Kuchta
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18            IT IS HEREBY STIPULATED by and between the Defendant, CHRISTIAN

19   GUTIERREZ, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,

20   SEAN O. ANDERSON that the Status Conference in the above-captioned matter currently
21   scheduled for December 15, 2020 at 10:00 AM be continued to January 12, 2021 at 10:00 AM.

22            The government has no objection.

23            Based on an incident that occurred December 28, 2019, a complaint was filed alleging that

24   Mr. Gutierrez committed the following acts: 18 U.F.C. § 113(a)(5) – committing simple assault

25   and 36 CFR § 2.35(c) – under the influence of alcohol to a degree that he may have been a danger

26   to himself, another person or park resources.
27   ///

28   ///


     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JANUARY 12, 2021; ORDER THEREON                                                              1
        Case 6:20-mj-00002-JDP Document 15 Filed 11/02/20 Page 2 of 2


 1           Defense Counsel has a conflict on the currently scheduled date with a separate matter’s

 2   trial in the Superior Court of California in Madera County. Defense Counsel respectfully requests

 3   additional time to complete her responsibilities in the Superior Court, so she can have ample time

 4   to confer and advise Mr. Gutierrez regarding his case and provide him with the appropriate time

 5   and attention he and his case needs.

 6           Mr. Gutierrez respectfully requests a continuance of his Status Conference in Case No.

 7   6:20-mj-00002-JDP from December 15, 2020 at 10:00 AM to January 12, 2021 at 10:00 AM.

 8

 9

10   Dated: November 2, 2020                             /s/ Carol Ann Moses
                                                         CAROL ANN MOSES
11                                                       Attorney for Defendant,
12                                                       CHRISTIAN GUTIERREZ

13

14   Dated: November 2, 2020                             /s/ Sean O. Anderson
15                                                       SEAN O. ANDERSON
                                                         Yosemite Legal Officer
16

17

18
                                                  ORDER
19
             For good cause shown, the parties above stipulated request to continue the Status
20
     Conference in Case No. 6:20-mj-00002-JDP from December 15, 2020 at 10:00 AM to January
21
     12, 2021 at 10:00 AM is hereby accepted and adopted as the order of this Court.
22

23
     IT IS SO ORDERED.
24
         Dated:     November 2, 2020                         /s/ Helena   Barch-Kuchta            _
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JANUARY 12, 2021; ORDER THEREON                                                                2
